            Case 2:20-cv-00991-KJD-EJY Document 24 Filed 02/12/21 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    ARTHUR J. BREWER,                                       Case No. 2:20-cv-00991-KJD-EJY
 6                                        Petitioner,
             v.                                                            ORDER
 7
      WARDEN CALVIN JOHNSON, et al.,
 8
                                       Respondents.
 9

10          Good cause appearing, IT IS HEREBY ORDERED that Petitioner Arthur J. Brewer’s
11   unopposed first Motion for Extension of Time (ECF No. 23) is GRANTED. Petitioner has until
12   May 5, 2021, to file an amended petition for writ of habeas corpus.
13          DATED: February 12, 2021
14

15                                                          KENT J. DAWSON
                                                            UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                                        1
